DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1-3, 5-8, and 15-26 are allowable. The restriction requirement between species, as set forth in the Office action mailed on November 27, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of November 27, 2020 is withdrawn.  Claim 4, directed to non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
The prior art discloses most of the limitations of the claims, but fails to show: 
Regarding claims 1-8, the prior art (e.g. US Patent Application Publication No. 2016/0329272 to Geissler et al.) does not disclose at least a plurality of power modules attached to the first package component through the second package component, wherein each integrated passive device of the plurality of integrated passive devices is disposed directly between a respective first integrated circuit die of the plurality of first integrated circuit dies and a respective power module of the plurality of power modules in a first direction perpendicular to a major surface of the first package component, and wherein each of the power modules is disposed directly over the first integrated circuit dies in the first direction, along with the other limitations of the claim.  
Regarding claims 15-20, the prior art (e.g. Geissler et al.) does not disclose at least a plurality of package components interposed between the integrated circuit dies and the power modules, each of the package components comprising an integrated passive device (IPD), along with the other limitations of the claim.  Each package component comprising an IPD is between an integrated circuit die and a power module.
Regarding claims 21-26, the prior art (e.g. Geissler et al.) does not disclose at least a plurality of first integrated circuit dies coupled to the third redistribution structure, wherein each of the power modules is disposed directly over a respective first integrated circuit die of the plurality of first integrated circuit dies and a respective integrated passive device of the first plurality of integrated passive devices in a first direction perpendicular to a major surface of the second package component, along with the other limitations of the claim.  




Conclusion
Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Tuesday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738